329 S.W.2d 885 (1959)
James G. GREER, Appellant,
v.
STATE of Texas, Appellee.
No. 31107.
Court of Criminal Appeals of Texas.
December 2, 1959.
No attorney for appellant.
Dan Walton, Dist. Atty., Howell E. Stone, Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for robbery by assault, with a prior conviction of a like offense alleged for enhancement; the punishment, life.
An employee of a store testified that while he was working as a cashier in the store about 10:00 A. M. on the morning of September 26, 1958, a man wearing a handkerchief over his face approached and handed a paper sack to him and pointed a pistol at him and told him to fill it with money. The witness hesitated whereupon he was told by the person with the pistol "don't make me kill you because if I have to I will." The witness then took over $1,100 from the cash register and put it in the paper sack. At the trial, the witness failed to identify the appellant as the person who took the money from him. He further testified that he was placed in fear of his life and bodily injury by the use of the pistol and threats.
Another witness called by the State testified that he was in the store where the offense occurred about 9:45 A. M. and saw a man with a handkerchief over his face run for the door. The man was carrying a small paper sack and the witness followed him out the door and observed him get into an automobile occupied by another person who quickly drove it away. The witness obtained the license number of the car and gave it to the police.
A deputy sheriff of Harris County testified for the state that he found an automobile *886 shortly after the robbery about twelve miles from the store where the robbery occurred with the same license number as that given the police behind a service station and that the motor was still hot.
Another witness called by the state testified that while driving his wrecker the morning of the offense he heard over his radio receiver, which was tuned on the frequency of the City of Houston Police Department, a description of an automobile used in a robbery and that he then saw the automobile being described approaching him from the opposite direction. He turned around, overtook and drove for a short distance behind the automobile. While the automobile which the witness was following waited for traffic to clear, the witness testified that he "pulled up beside him". The witness testified that he was "side by side and looking directly into the automobile" and further stated that there was a distance of four or five feet between their vehicles and that while beside the automobile "we were stopped". The witness while testifying identified the driver of the automobile which he had been following as the appellant then on trial. Appellant soon increased the speed of his automobile to 80 miles per hour and the witness lost view of him.
Another police officer testified in behalf of the state that he went to 715 Mitchell Road in Harris County and arrested appellant and another man. While at the house he recovered a handkerchief, a shirt, one pair of khaki pants, a pistol and $446 in money.
A member of the Houston Police Department testified for the state that he had in his capacity as a police officer taken a written statement from the appellant which was introduced in evidence by the state and it shows that the appellant participated in the robbery by driving the get-away car.
Proof was offered of the prior conviction alleged and the testimony shows that the appellant was the person so convicted.
Appellant did not testify or offer any evidence in his behalf.
There are no formal bills of exception and the informal bills have been examined and they reveal no error.
The evidence is sufficient to sustain the conviction.
The judgment is affirmed.
Opinion approved by the court.